               Case 5:19-cv-00903-G Document 34 Filed 02/14/20 Page 1 of 3

                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF OKLAHOMA

 Roth
__________________________________,          )
                      Plaintiff,             )
                                             )
vs.                                          )                      19-903-G
                                                      Case No. CIV-_______________
                                             )
 Oklahoma City, et al
__________________________________,          )        October 13, 2020 Trial Docket
                      Defendant.             )

                                   SCHEDULING ORDER

Date   02/14/2020              Judge   Charles B. Goodwin    Clerk      Jacob Buckle

Appearing for Plaintiff    Solomon Radner (telephonically)

Appearing for Defendant    Richard Mann, Sherri Katz, Ambre Gooch

Jury Trial Demanded        x                     Non-Jury Trial

                    THE FOLLOWING DEADLINES ARE SET BY THE COURT

1.     Motions to join additional parties             plaintiff’s list.* Plaintiff to
       to be filed within 14 days.                    file objections to defendant’s
                                                      final exhibit list, under Fed. R.
2.     Motions to amend pleadings to be               Civ. P. 26(a)(3)(B), 14 days
       filed within 14 days.                          after filing of defendant’s list.

3.     Plaintiff to file a final list of              *The listing of witnesses and
       expert witness(es) in chief and                exhibits shall separately state
       submit expert reports to defendant             those expected to be called or
       by 05-20-20.*   Defendant to file              used and those which may be called
       a final list of expert witness(es)             or used if the need arises.
       in chief and submit expert reports             Except for good cause shown, no
       to plaintiff 21 days thereafter.*              witness will be permitted to
                                                      testify and no exhibit will be
4.     Plaintiff to file a final list of              admitted in any party’s case in
       witnesses, together with addresses             chief unless such witness or
       and brief summary of expected                  exhibit was included in the
       testimony where a witness has not              party’s filed witness or exhibit
       already     been     deposed,   by             list.
       06-04-20.*    Defendant to file a
       final   list   of   witnesses  (as        6.   All   dispositive   and   Daubert
       described     above)     14   days             motions to be filed by 08-03-20.
       thereafter.*
                                                 7.   Discovery   to   be    completed   by
5.     Plaintiff to file a final exhibit              08-03-20.
       list by 06-04-20.*   Defendant to
       file objections to plaintiff’s                 The deadline for dispositive and
       final exhibit list, under Fed. R.              Daubert   motions   precedes  the
       Civ. P. 26(a)(3)(B), 14 days                   discovery deadline. The parties
       thereafter.                                    are expected to conduct any
                                                      discovery   necessary   for  such
       Defendant to file a final exhibit              motions in advance of the motion
       list 14 days after filing of                   deadline.
              Case 5:19-cv-00903-G Document 34 Filed 02/14/20 Page 2 of 3

8.    Trial docket October 13, 2020.**         13.   Requested jury instructions and
                                                     proposed verdict forms to be
      **Trial dockets generally begin                filed on or before 09-13-20.***
      the second Tuesday of each month;
      however, this practice varies,           14.   Proposed findings and conclusions
      particularly   during   holidays.              of law to be filed no later than
      The published trial docket will                              .***
      announce the trial setting.
                                                     ***In addition to filing, the
      The interval between the disposi-              parties   shall    submit   their
      tive motion deadline (para. 6)                 proposed jury instructions and
      and the trial docket (para. 8) is              verdict forms or findings of fact
      inflexible. An extension of time               and conclusions of law in Word
      to file or respond to a motion for             format to the Clerk via the
      summary judgment, if granted,                  Court’s designated mail box:
      will likely affect the trial                   goodwin-
      setting.                                       orders@okwd.uscourts.gov.

9.    Designations    of     deposition        15.   Any objection or responses to the
      testimony to be used at trial:                 trial submissions referenced in
      09-13-20. Objections and counter-              paragraphs 10, 11, 12, 13 or 14
      designations to be filed by 09-                to be filed within seven (7) days.
      20-20. Objections to counter-                  Replies, if warranted, to be
      designations to be filed by 09-                filed within three (3) days.
      27-20.
                                               16.   The   Final    Pretrial   Report,
10.   Motions in limine (other than                  approved by all counsel, and in
      Daubert motions, which are due                 full compliance with Local Rules
      when required by par. 6, above)                (see Appendix IV), to be filed no
      to be filed by 09-13-20.                       later than 09-13-20. A proposed
                                                     order approving the report shall
11.   Requested voir dire to be filed                be submitted to the Clerk via the
      by 09-13-20.                                   Court’s designated mail box:
                                                     goodwin-
12.   Trial briefs (optional unless                  orders@okwd.uscourts.gov.
      otherwise ordered) to be filed by
      09-13-20.


17.   Parties in civil cases will be expected to have engaged in private
      mediation or a judicial settlement conference, or to have been expressly
      excused by the Court from that requirement, prior to the trial docket

18.   Except as may be otherwise specifically ordered by the assigned judge, this
      case will not be scheduled for a judicial settlement conference unless, within
      ten calendar days after the trial docket is published, the parties file a
      joint motion requesting a judicial settlement conference. The motion shall
      provide reasons justifying the commitment of court resources to the settlement
      process, and shall describe the reasons for which efforts to settle the case
      by other means have been unsuccessful.




                                           2
               Case 5:19-cv-00903-G Document 34 Filed 02/14/20 Page 3 of 3


19.          The parties consent to trial by a Magistrate Judge.

20.   Initial disclosures pursuant to Fed.R.Civ.P. 26 have been made           ;
      are excused      ; or shall be made no later than                        .

21. Other:

                                                                                     .


                                               BY ORDER OF THE COURT
                                               CARMELITA REEDER SHINN, CLERK



                                                    /s/Jacob Buckle
                                               By:________________________________
                                                          Deputy Clerk




                                           3
